833 F.2d 1006Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James WATKINS, Jr., Petitioner-Appellant,v.Harry L. ALLSBROOK, Attorney General of North Carolina,Respondents-Appellees.
No. 87-7226.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 30, 1987.Decided:  Nov. 20, 1987.

James Watkins, Jr., appellant pro se.
Richard Norwood League, Office of the Attorney General, for appellees.
Before K.K. HALL, ERVIN, and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 is without merit.  Because the dispositive issues recently have been decided authoritatively, we deny a certificate of probable cause to appeal, dispense with oral argument, and dismiss the appeal on the reasoning of the district court.*   Watkins v. Allsbrook, C/A No. 86-1161-HC (E.D.N.C. June 15, 1987).


2
DISMISSED.



*
 We note that the trial transcript reveals that Watkins' trial attorney did in fact make a motion to sequester witnesses which the trial court denied.  The motion was not made until after the state's first witness had testified.  The denial of this motion does not entitle Watkins to habeas corpus relief